 

Exhibit 10.3 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is between Roomlinx Inc., a Nevada
corporation (“Employer” or “Company”) and Robert Wagener (“Employee”), and shall
be effective as of August 29, 2013 (the “Effective Date”).

 

1.          Appointment.   Employer hereby employs Employee and Employee agrees
to serve as Employer’s Executive Vice President Sales and Marketing or in such
additional or alternative position(s) as Employer’s Chairman of the Board (the
“Chairman”) or Board of Directors (the “Board”) shall in their sole discretion
designate from time to time, whether for Employer and/or any subsidiary,
affiliate or corporate parent. Employee shall at all times faithfully and to the
best of his abilities and experience, and in accordance with the standards and
ethics of the business in which Employer is engaged, perform all duties that may
be required of him by this Agreement, Employer policies and procedures, and the
directives of the Board and the Chairman of Employer and/or any subsidiary,
affiliate or corporate parent.

 

2.          Salary, Bonuses and Stock Options.

 

a.           Base Salary, Performance Bonuses and Stock Options.   Employee’s
starting base salary shall be $150,000 per year, payable in equal installments
in accordance with Employer’s standard payroll practice, less customary or
legally required withholdings and any setoffs necessary to satisfy any debt owed
by Employee to Employer. Employer may, in its sole discretion, increase
Employee’s base salary, as and when Employer deems appropriate. Employer’s
Compensation Committee shall, no less frequently than annually, consider
Employee’s eligibility for payment of a bonus based on Employee’s performance,
as, when, and in an amount determined by the Compensation Committee and/or Board
in its sole discretion. Employer previously granted to Employee non-qualified
options to purchase shares of Employer’s common stock (“Options”), and Employer
may elect to grant additional Options in the future to Employee in Employer’s
discretion. The Options shall be subject to the terms and conditions of the
Stock Option Agreements and the Employer Stock Option and Incentive Plan (the
“Plan”), the terms of which shall take precedence over any conflicting term of
this Agreement unless such term is specifically incorporated by reference into
the Plan or the Stock Option Agreements.

 

b.           Bonus Upon Sale of the Company. Contemporaneously with Employer’s
consummation of a Sale of the Company (as defined below), Employer shall pay
Employee a bonus in a lump sum payment equal to twelve months of Employee’s then
current base salary. For purposes hereof, the term “Sale of the Company” means
any transaction or related series or combination of transactions whereby,
directly or indirectly, control of a majority (defined as greater than 50% of
the outstanding voting capital stock of Employer) of the equity interests of
Employer (or any direct or indirect parent of Employer), or the majority of
Employer’s business or assets is acquired, leased or licensed by a third party
in a sale or exchange of stock, merger or consolidation, sale, lease or license
of assets or joint venture (regardless of whether Employer has control of said
joint venture or is a minority owner), including by way of an exchange or tender
offer, a leveraged buyout, a recapitalization, restructuring or reorganization
of Employer.

 

1

 

  

3.          Fringe benefits.

 

a.           Expenses. Subject to Employer’s policies and procedures for the
reimbursement of business expenses incurred by its executive employees, Employer
shall reimburse Employee for all reasonable and necessary expenses incurred by
Employee in connection with the performance of his duties under this Agreement.

 

b.           Miscellaneous benefits.   Employee shall receive all material
fringe benefits that Employer may from time to time offer generally to its other
executive employees.

 

c.           Liability Insurance.   Employer shall provide Employee with
insurance relating to the performance of his duties for Employer (such as
Directors & Officers Liability Insurance) to the same extent such insurance is
provided to Employer’s other executive officers.

 

4.          Paid Leave.

 

a.           Vacation.   Employee shall be entitled to at least 15 days of
vacation per calendar year. Upon termination of Employee’s employment, Employer
shall pay Employee the cash value of the prorated portion of his vacation
entitlement during the year of termination, less the value of the vacation time
used during that year. Paid vacation is a benefit of time, not money; therefore,
Employee shall not be entitled to payment in lieu of taking earned vacation
time, except on termination of Employee’s employment with Employer.

 

b.           Sick leave and Holidays.   Employee shall receive paid sick leave
and holidays under the guidelines for such leave applicable from time to time to
Employer’s executive employees.

 

5.          Source of Payments.   All payments to be made to Employee under this
Agreement shall be paid from Employer’s general funds. No special or separate
fund shall be established and no other segregation of assets shall be made to
assure payment. Neither this Agreement nor any action taken hereunder shall be
construed to create a trust of any kind. To the extent that any person has any
right to receive payments from Employer under this Agreement, that right shall
be no greater that the right of any unsecured creditor of Employer.

 

6.          Unfair Competition.

 

a.           Covenants. During Employee’s employment with Employer and for a
period of one year after termination of that employment (the “Noncompetition
Period”), so long as Employee is being paid a severance for the duration of the
Noncompetition Period equal to or greater than the salary specified in paragraph
2(a) of this Agreement, Employee shall not, directly or indirectly, as an
officer, director, employee, consultant, owner, shareholder, adviser, joint
venturer, or otherwise, compete with Employer anywhere in the United States of
America (the “Protected Region”) in any line of business in which Employer was
engaged at any time during Employee’s employment with Employer. This covenant
shall not prohibit Employee from owning less than two percent of the securities
of any competitor of Employer, if such securities are publicly traded on a
nationally recognized stock exchange or over-the-counter market.

 

2

 

 

b.           Acknowledgments. Employee acknowledges that the foregoing
geographic restriction on competition is fair and reasonable, given the nature
and geographic scope of Employer’s business operations and the nature of
Employee’s position with Employer. Employee also acknowledges that while
employed by Employer, Employee will have access to information that would be
valuable or useful to Employer’s competitors, and therefore acknowledges that
the foregoing restrictions on Employee’s future employment and business
activities are fair and reasonable.

 

c.           Survival. Employee’s obligations under this paragraph 6 shall
survive the termination of Employee’s employment with Employer and shall
thereafter be enforceable whether or not such termination is claimed or found to
be wrongful or to constitute or result in a breach of any contract or of any
other duty owed or claimed to be owed to Employee by Employer or any employee,
agent or contractor of Employer.

 

d.           Remedies.   Employee acknowledges and agrees that any violation of
this paragraph 6 by Employee would cause irreparable harm to Employer and an
award of monetary damages may be inadequate for any such breach. Accordingly, in
the event of any breach or threatened breach of this paragraph 6 by Employee, in
addition to any other remedies available to Employer at law or in equity,
Employer shall be entitled, without the requirement of posting a bond or other
security, to specific performance or other injunctive and other equitable relief
in a court of competent jurisdiction.

 

7.          Relationship Between this Agreement and Other Employer Publications.
  In the event of any conflict between any term of this Agreement and any
Employer contract, policy, procedure, guideline or other publication, the terms
of this Agreement shall control.

 

8.          Term and Termination.

 

a.           Term.   Employee’s employment shall at all times be at will. Except
as expressly provided herein, Employee or Employer may terminate Employee’s
employment at any time, with or without cause, and with or without prior notice,
procedure or formality.

 

b.           Termination by Employer for Cause. Employer may terminate
Employee’s employment, effective immediately, if Employee is convicted of any
felony involving dishonesty, discriminatory or harassing behavior that directly
impacts Employee’s duties under this Agreement, with Employer’s only obligation
being the payment of salary and accrued, unused vacation compensation earned as
of the date of termination and without liability for severance compensation of
any kind.

 

3

 

 

c.           Termination by Employer Without Cause. Employer may in its sole
discretion terminate Employee’s employment at any time without cause. If
Employer does so, Employer shall pay Employee severance compensation equal to
fifteen (15) days of Employee’s then current base salary, in a lump sum payment
on the effective date of Employee’s termination; provided, however, that such
severance payment shall be conditioned upon: (i) Employee’s execution of a legal
release in a form satisfactory to Employer in its sole discretion and drafted so
as to ensure a final, complete and enforceable release of all claims that
Employee has or may have against Employer relating to or arising in any way from
Employee’s employment with Employer and/or the termination thereof, and (ii)
complete and continuing confidentiality of Employer’s proprietary information
and trade secrets.

 

d.           Termination by Employee.   This Agreement and Employee’s employment
with Employer may be terminated by Employee upon fifteen (15) days prior written
notice to Employer, with Employer’s only obligation being the payment of salary
and accrued, unused vacation compensation earned as of the date of termination
and without liability for severance compensation of any kind.

 

e.           Termination Upon Employee’s Death. This Agreement and Employee’s
employment with Employer shall terminate upon Employee’s death. All stock
options held by the Employee shall become fully vested. Thereafter, Employer
shall pay to Employee’s estate all compensation, fully earned, and benefits
vested as of the date of death.

 

9.          Successors and Assigns. Employer, its successors and assigns may in
their sole discretion assign this Agreement, with or without Employee’s consent,
to any person or entity in connection with a change of control or other sale or
disposition of all or substantially all of the stock or assets of Employer or
any parent company thereof. This Agreement thereafter shall bind, and inure to
the benefit of, Employer’s successor or assign. Employee shall not assign either
this Agreement or any right or obligation arising thereunder.

 

10.         Miscellaneous.

 

a.           Governing Law.   This Agreement, and all other disputes or issues
arising from or relating in any way to Employer relationship with Employee,
shall be governed by the internal laws of the State of Colorado, irrespective of
the choice of law rules of any jurisdiction.

 

b.           Severability.   If any court of competent jurisdiction declares any
provision of this Agreement invalid or unenforceable, the remainder of the
agreement shall remain fully enforceable. To the extent that any court concludes
that any provision of this Agreement is void or voidable, the court shall reform
such provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable.

 

c.           Integration.   This Agreement constitutes the entire agreement of
the parties and a complete merger of prior negotiations and agreements and,
except as provided in the preceding subparagraph, shall not be modified by word
or deed, except in a writing signed by Employee and Employer’s Chairman of the
Board.

 

d.           Waiver. No provision of this Agreement shall be deemed waived, nor
shall there be an estoppel against the enforcement of any such provision, except
by a writing signed by the party charged with the waiver or estoppel. No waiver
shall be deemed continuing unless specifically stated therein, and the written
waiver shall operate only as to the specific term or condition waived, and not
for the future or as to any act other than that specifically waived.

 

4

 



e.           Construction.   Headings in this Agreement are for convenience only
and shall not control the meaning of this Agreement. Whenever applicable,
masculine and neutral pronouns shall equally apply to the feminine genders; the
singular shall include the plural and the plural shall include the singular. The
parties have reviewed and understand this Agreement, and each has had a full
opportunity to negotiate the agreement’s terms and to consult with counsel of
their own choosing. Therefore, the parties expressly waive all applicable common
law and statutory rules of construction that any provision of this Agreement
should be construed against the agreement’s drafter, and agree that this
Agreement and all amendments thereto shall be construed as a whole, according to
the fair meaning of the language used.

 

f.            Disputes.   Any action arising from or relating any way to this
Agreement, or otherwise arising from or relating to Employee’s employment with
Employer, shall be tried only in the state or federal courts situated in Denver,
Colorado. The parties consent to jurisdiction and venue in those courts to the
greatest extent possible under law.

 

[signature page follows] 

 

5

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.

 

Employee:

 

      Robert Wagener  

 

Employer:       Roomlinx Inc.       By:     Name: Mike Wasik   Title: Chief
Executive Officer  

 

6

